DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Remarks
The amendments and remarks filed on 08/24/2020 and 09/25/2020 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  
Claims 1 and 6-19 are pending.
Claim 1 is amended.
Claims 2-5 are canceled.
Claims 16-19 are new.


Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to EPO 09168590.9 filed on 8/25/2009.
An updated ADS was filed on 06/04/2019 for correcting status from DIV to CON. 
This application, U.S. Application number 16/023503 is a CON of US application No. 13/391343 filed on 05/15/2012, now U.S. Patent No. 10028981, which is a national stage entry of International Application Number PCT/EP2010/062320, filed on 08/24/2010.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/06/2020 and 07/27/2021 are acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97., and have been considered by the examiner.
  
Claim Rejections - 35 USC § 103
Claims 1, 6-9, 15-17, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knol et al. (US Pub. No. 2011/0182869, 2011, effective filing date: 7/14/2009, cited in IDS). US 2011/0182869 is equivalent to WO/2010/008272 (2010, effective filing date: 7/15/2008). Accordingly, Claims 1, 6-9, 15-17 and 19 are also rejected under 35 U.S.C. 103(a) over Knol et al (WO/2010/008272). All citations are made to US 2011/0182869.
Regarding Claims 1, 6-8, and 15, Knol et al. teach a method for treating or preventing gut motility disorder of irritable bowel syndrome (IBS) as well as IBS’s symptoms such as abdominal cramps, abdominal pain, bloating, and constipation (reading on “functional abdominal pain”, “functional bloating”, and “functional constipation” in the claims) through reducing and/or preventing P. aeruginosa overgrowth in the intestines of patients, the method comprising a step of administering to the patients an amount of a composition comprising a probiotic bacterium or a combination of probiotic bacteria, and the composition is preferably a nutritional composition (paragraphs 0002, 0012, 0015-17, 0027-28, and 0045), wherein the prebiotic bacterium/bacteria in the composition is/are selected from a group consisting of Bifidobacterium longum BB-536 (synonyms of B. longum AATCC BAA-999), Lactobacillus fermentum NumRes 4, L. fermentum NumRes 2, Bifidobacterium animalis BB-12, and a mixture thereof (paragraphs 0028 and 45, Claims 17-18) (Note: this teaching reads on the limitation “composition comprising … AATCC BAA-999 … does not contain any Lactobacillus rhamnosus” in claim 1 and Lactobacillus probiotics read on “lactic acid bacteria” in claim 15); wherein the composition further comprises prebiotics/dietary fibers (paragraphs 0039 and 0045).  
Regarding the recitation of “prevention of … irritable bowel syndrome, functional dyspepsia, functional constipation, functional abdominal pain, functional bloating” in Claim 1, Knol et al. teach using their method for prevention of Pseudomonas aeruginosa overgrowth, functional diarrhea, gastrointestinal infections, functional abdominal cramps, functional abdominal pain, and irritable bowel syndrome (paragraph 0045). Regarding the limitation “functional constipation”, Knol et al. teach the symptoms of IBS include constipation/functional constipation (paragraph 0002/line 10). Given that Knol et al. teach the prevention of IBS, the symptoms of IBS, such as functional constipation, would have been inherently prevented. Regarding the limitation “functional dyspepsia”, the dyspepsia is referred to chronic conditions associated with abdominal pain, bloating and, in the case of IBS, altered bowel habits (diarrhoea and/or constipation), as evidenced by the instant specification (paragraph 0003). Thus, in view of the fact that Knol et al. teach using their method for the prevention of IBS, diarrhea, gastrointestinal infections, abdominal cramps, and abdominal pain, the method of Knol et al. would also lead to the prevention of functional dyspepsia. 
Regarding the limitation “anxiety linked functional GI disorder” recited in Claim 1, Knol et al. do not specifically teach that the functional GI disorder is anxiety-linked. However, Knol et al. teach that psychological treatment is among the treatments used for eliminating or reducing symptoms of IBS (paragraph 0002, lines 4-5 from the bottom), suggesting that the functional GI disorder (e.g. IBS) is anxiety-linked. As such, the functional GI disorder prevented by the method of Knol et al. encompasses anxiety-linked GI disorder, thus rendering the limitation “anxiety linked functional GI disorder” obvious. Furthermore, the prevention method of Knol et al. is applied to a healthy population not having any of the functional GI disorder described above. The prevention of anxiety-linked functional GI disorder is directed to the outcome or function of the step of administering B. longum BAA-999 in the claimed method. The method of Knol et al. comprises a step that is substantially same as or similar to the step of the claimed method.  It is presumed that methods having substantially the same/similar steps are capable of performing substantially the same/similar functions. Therefore, the teachings of Knol et al. meets the requirement of the limitation. 
Regarding the limitation “a human adult at risk …” recited in Claim 1, the method of Knol et al. is applied to a human population, at risk of developing the functional GI disorder, for preventing IBS and other functional GI disorders (dyspepsia, constipation, abdominal pain, and bloating), which encompasses a human adult population. Furthermore, Knol et al. teach that IBS occurs among 10-15% of the general population (Note: the general population contains adult population) (paragraph 0002/last 2 lines). As such, IBS and other cited disorders are disorders occurred in human adults, as suggested by Knol et al. and as known to one of ordinary skill in the art. It would have been obvious to apply the method of Knol et al. for preventing the functional GI disorders in human adults.
Regarding the limitation “an amount of a composition … effective to at least partially reduce the risk of developing the functional GI disorder” recited in Claim 1, an amount of the composition comprising the BAA-999 administered in the method of Knol et al. is effective to reduce the risk of developing the functional GI disorder because Knol et al. teach the administering the composition comprising the BAA-999 leads to the prevention of the functional GI disorder.
Regarding the limitation “the composition is selected from … a dietary supplement, a nutraceutical … a powder for reconstitution with a liquid” recited in Claim 1, it appears to be an obvious design choice to administer the probiotics/BAA-999 composition as a dietary supplement, a nutraceutical or in a form of a liquid or a powder, because all of these formulations effectively deliver the composition to the GI tract. Furthermore, the term “nutraceutical” is referred as “a food containing health-giving additives and having medicinal benefit”, according to the Google dictionary. The nutritional composition comprising the BAA-999 taught by Knol et al. is a food composition containing health-giving additives and having medicinal benefit. Thus, the teachings of Knol et al. meet the requirement of the limitation.    
Regarding Claim 9, Knol et al. teach an embodiment, in which the composition is a fermented milk product, such as yogurt, resulted from fermentation of milk by probiotics comprising B. longum BB-536 (paragraph 0047). As such, the composition of Knol et al. comprises B. longum BB-536 mainly in the viable form. 
Regarding Claim 16, Knol et al. teach that the composition comprises proteins, fat, and carbohydrates (paragraph 0031). 
Regarding Claim 17, Knol et al. further teach that the nutritional composition 
comprises 0.5 -15% fat based on total of calories, 5 - 50% protein based on total calories, and 15 - 90% carbohydrate based on total calories (paragraph 0037). It appears that these teachings from Knol et al. render the limitation recited in the claim to be obvious. For example,  a composition of 100 g, meeting the specific content requirements of Knol et al., may comprises 45 calories of fat (~ 10.5% of fat based on total calories, reading on the required 0.5 -15% range), 200 calories of carbohydrate (~ 47% of carbohydrate based on total calories, reading on the required 15 - 90% range), and 180 calories of protein (~ 42.3% of carbohydrate based on total calories, reading on the required 5 - 50% range). Given a caloric content of 4 calories is generated per gram of protein, 4 calories per gram of carbohydrates, and 9 calories per gram of fat/lipid, this translates the composition exampled above to a composition comprising 5% wt of fat, 50% wt of carbohydrate, and 45% wt of protein, which meets the requirement of “5 wt.% to 40 wt.%” of fat and “40 wt.% to 80 wt.%” of carbohydrate recited in the claim 17. Thus, the claim would have been obvious over Knol et al.   
Regarding Claim 19, Knol et al. teach that the composition comprises dietary fibre that is neither inulin nor fructooligosaccharides, specifically the dietary fibre such as galactooligosaccharides (GOS), pectin, pectate, alginate, xanthan gum, and/or guar gum (paragraph 0039), thus rendering the limitation (i) in the claim to be obvious.  Knol et al. also teach the composition is in the form of coagulated milk product derived from hydrolysis of lactose (i.e. lactose has been digested) (paragraph 0047/line 5), which renders the limitation that “(ii) the composition does not contain lactose” to be obvious.  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 1, 6-12, 15-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knol et al. (US No. 2011/0182869, 2011, effective filing date: 7/14/2009, cited in IDS), as applied to Claims 1, 6-9, 15-17 and 19, further in view of Alberts et al. (US 2009/0269307, 2009, effective filing date: Oct. 26, 2006, of record). US 2011/0182869 is equivalent to WO/2010/008272 (2010, effective filing date: 7/15/2008), Accordingly, Claims 1, 6-12, 15-17 and 19 are also rejected under 35 U.S.C. 103(a) over Knol et al (WO/2010/008272). All citations are made to US 2011/0182869.
The teachings of Knol et al. are described above. 
Regarding Claim 10, Knol et al. do not teach at least 80% of the B. longum BAA-999 are non-replicating in the composition. However, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to further include non-replicating B. longum BAA-999 or replace the living B. longum BAA-999 with the non-replicating BAA-999 at an amount of at least 80% of B. longum BAA-999 cells in the composition of the method of Knol et al. for preventing the functional GI disorder linked with anxiety and improving the overall health of the GI tract, because it had been well known in the art that non-replicating probiotic/B. longum BAA-999 is as effective as viable probiotic/B. longum BAA-999 for preventing functional GI disorders/GI infections. In support, Alberts et al. teach a method for prevention or treatment of respiratory and gastro-intestinal infections (functional GI disorders) in infants, children and adults, comprising: orally administering an edible composition comprising food grade probiotic bacteria and prebiotics to a subject for providing health effects to the gut well-being, including anti-inflammation, anti-infection, immunomodulatory effects (paragraphs: 0003/lines 4-8, 0004-0005, and 0044; Claims 11-13), wherein the probiotic bacteria preferably comprise B. longum BB536 (a synonym for B. longum ATCC BAA-999) along with other lactic acid bacteria (paragraph 0024); wherein the probiotic bacteria in the composition are either viable or non-viable (i.e. non-replicating) (paragraph 0015); and in the case of being non-viable, the probiotic bacteria comprises a small percentage of the population (i.e. 5% or less) being viable and capable of replication (paragraph 0016) (i.e. at least 95% of the probiotic bacteria are non-replicating, reading on “at least 85%” in claim 10); and in the case of being viable, the population of probiotic bacteria are capable of replicating (i.e. the probiotic bacteria can be 100% viable) (paragraph 0017).  As such, viable probiotic B. longum BAA-999 and non-replicating B. longum BAA-999 are art-recognized equivalents, and substitution of viable probiotic B. longum BAA-999 for non-replicating B. longum BAA-999 and the results of the substitution would have been predictable.   
Regarding Claims 11 and 12, Knol et al. are silent about the amount of B. longum BAA-999 in the composition, and its daily dose. However, it would have been obvious to include 102-108 cells of B. longum BAA-999 per gram in the composition of Knol et al., and to administer BAA-999 at a daily dose of 104-1010 cells to a human adult in the method suggested by Knol et al. for preventing IBS or other functional GI disorder linked with anxiety, because these B. longum BAA-999 amounts as well as daily doses had been well known in the art for preventing functional GI disorder. In support, Alberts et al.
further teach that the daily dose of the probiotic bacteria in the composition is at least 106 bacterial cells (paragraph 0047/lines 4-5. Claim 11), which largely overlaps with the claimed daily dose of 104-1010, and that the amount of the probiotic bacteria in the composition is preferably between 5x105 and 109 bacterial cells per gram of the composition (paragraph 0025, and Claim 3), which largely overlaps with the claimed amount of 102-108. See MPEP 2144.05, which states “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. Furthermore, it is considered that the daily dose of B. longum BAA-999 can be readily modified by routine optimization in the method suggested by Knol et al. for enhancing the effect of BAA-999 in preventing the functional GI disorder. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05).
It is noted that Alberts et al. teach the composition is administered as a liquid (i.e. a drink) (paragraph 0021), thus further rendering the formulation limitation “a drink” recited in Claim 1 to be obvious.  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 1, 6-9, 14-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knol et al. (US Pub. No. 2011/0182869, 2011, effective filing date: 7/14/2009, cited in IDS), as applied to Claims 1, 6-9, 15-17, and 19, further in view of Myatt et al. (US Pub. No. 2008/0145341, 2008, cited in IDS). US 2011/0182869 is equivalent to WO/2010/008272 (2010, effective filing date: 7/15/2008). Accordingly, Claims 1, 6-9, 14-17 and 19 are also rejected under 35 U.S.C. 103(a) over Knol et al. (WO/2010/008272). All citations are made to US 2011/0182869.
The teachings of Knol et al. are described above. 
Regarding Claim 14, Knol et al. do not teach a powder formula/composition having a water activity of less than 0.2. However, it would have been obvious to one of ordinary skill in the art to apply a powder composition in the method suggested by Knol et al. for preventing functional GI disorder linked with anxiety, wherein the powder composition has a water activity of less than 0.2, because it had been known in the prior art that a probiotic composition in the powder form having a water activity of less than 0.2 demonstrates improved long-term stability, thus being stable during shelf-storage. In support, Myatt et al. teach a dry bacterial/probiotic composition has improved long-term stability, wherein the composition has a water activity of less than 0.5, more preferably less than 0.25, even more preferably less than 0.1 (paragraphs 0002, 0006, and 0016); wherein the composition comprises a probiotic, preferably a lactic acid bacterium such as B. longum (paragraph 0028); and wherein the dry probiotic composition is a powder, and it is either administered directly or after being reconstituted with a milk, yoghurt, or other liquid carrier (para 0052, page 6/left col/lines 2-4). Myatt et al. also teach that a major problem concerning probiotic-containing compositions is the level of water available in the compositions, and moderate to high levels of water in the compositions comprising dried bacteria concentrates enable the dried bacteria to continue metabolizing during storage, which results in production of acidic metabolites and other molecules, consequently rendering the compositions tainted/spoiled (1st half of paragraph 0004). Myatt et al. further teach that by reducing the water activity of the dry bacterial/probiotic compositions, their stability can be improved (paragraph 0017, lines 1-2). As such, in view of the teachings of the prior art, it would have been obvious to apply a powder composition having a water activity of less than 0.2 in the method suggested by Knol et al. for improving the long-term stability of the composition and get more desirable effect for preventing the functional GI disorder.
It is noted that the teachings of Myatt et al. about a powdered composition and reconstituting the powdered composition with a liquid for administration further render the formulation limitations “a drink” and “a powder” recited in the claim 1 to be obvious.  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 1, 6-9, 13, 15-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knol et al. (US Pub. No. 2011/0182869, 2011, effective filing date: 7/14/2009, cited in IDS), as applied to Claims 1, 6-9, 15-17 and 19, further in view of Fuchs et al. (US Patent No. 6887850, 2005, of record) and Neu et al. (US 2009/0192226, 2009), as evidenced by Wikipedia printout - whey protein (downloaded on 9/16/2021 from https://en.wikipedia.org/wiki/Whey_protein). US 2011/0182869 is equivalent to WO/2010/008272 (2010, effective filing date: 7/15/2008), Accordingly, Claims 1, 6-9, 13, 15-17 and 19 are also rejected under 35 U.S.C. 103(a) over Knol et al (WO/2010/008272). All citations are made to US 2011/0182869.
The teachings of Knol et al. are described above. 
Regarding Claim 13, Knol et al. teach that the composition is a nutritional composition, which comprises proteins or fermented milk product (Claims 23 and 25). As evidenced by the Wikipedia printout (page 1), whey protein is a milk protein in fermented milk product. Thus, the fermented milk product taught by Knol et al. comprises whey protein. Knol et al. do not expressively teach the protein source comprising hydrolyzed whey protein. 
It would have been obvious to one of ordinary skill in the art to include hydrolyzed whey protein as the protein source in the nutritional composition in the method suggested by Knol et al. for preventing functional GI disorder linked with anxiety, because hydrolyzed whey protein had been commonly used as a protein source of nutritional compositions in the prior art. Furthermore, hydrolyzed whey proteins have the advantages of being readily absorbed in the intestine. In support, Neu et al. teach a nutritional composition that is milk-based and in the form of a powder or a ready-to-use liquid, and used for adult population, wherein the composition comprises milk proteins or a partial hydrolysate of whey solids/proteins as a protein source as well as probiotics and/or prebiotics (paragraphs 0075/lines 1-10, 0086/lines 6-10, 0094/lines 1-2). Further in support, Fuchs et al. teach a nutritional composition and a method for providing a nutritional supplement to human subjects, such as the elderly having limited appetite, by administering the composition, wherein the composition preferably comprises hydrolyzed whey protein as a protein source, and comprises probiotics (abstract, column 2/lines 18-23 and 40-43, column 3/lines 31-36, column 4/lines 29-36, column 5/lines 4-7, Example 4), wherein the nutritional composition is in the form of a ready-to-drink liquid or a powder (examples 1-4, column 8/lines 7-8).  Fuchs et al. further teach that the whey protein has the advantage of being rapidly emptied from the stomach and readily hydrolyzed and absorbed in the intestine, thus resulting in a rapid return of appetite (column 8/lines 12-16).   
It is noted that the teachings of Neu et al. and Fuchs et al. about formulating the composition as a drink or a powder for administration further render the limitations “a drink” and “a powder” recited in the claim 1 to be obvious.  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 1, 6-9, 11-12, 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over DE 10008279 (2001, machine-translated English version, of record).
DE 10008279 teaches a composition for improving the intestinal flora, optimizing stool weight and/or stool frequency, preventing constipation, and increasing calcium uptake, wherein the composition comprises Bifidus bacterial culture, prebiotic/inulin, and lactose (Claims 1 and 10), wherein the Bifidus bacterial culture is Bifidus longum culture (Claim 7); wherein the Bifidus bactrial culture comprises bifidobacteria, Bifidus Iongum BB 536, and the composition further comprise other bifidobacteria, such as Bifidus adulescentis, Bifidus bifidum, Bifidus breve, and Bifidus infantis  (paragraphs 0025 and 0036); wherein the composition is at the solid form such as powder (paragraphs 0029 and 0037); wherein the composition comprises about 107-1010 living cells (BB 536) per daily dose, administered to a human adult, and the composition comprises about 106-109 living cells per g of the composition (paragraphs 0031 and 0036-37); and wherein the composition is a food product, dietary food, or milk product (e.g. whey bar/whey protein bar) (paragraphs 0034-35, claim 12), or the composition is medicament (claim 9). DE 10008279 further teaches that when being administered (to a human subject) the composition improves digestion in the intestine and counteracts constipation (paragraph 0004/last 4 lines).
It is noted that DE 10008279 uses the terms “Bifidus” and “Bifidobacteria” interchangeably, as evidenced by the paragraphs 0023-25 and Claim 7. The probiotic name of Bifidus Iongum BB 536 is an alternative way for expressing the name Bifidobacteria longum BB 536 (a synonym for B. longum ATCC BAA-999).  It is also noted that the probiotic composition of DE 10008279 contains only bifidobacteria, not any Lactobacillus rhamnosus, thus meeting the requirement of claim 1.          
Although DE 10008279 does not explicitly disclose a method for preventing constipation (i.e. functional constipation), the probiotic composition disclosed by DE 10008279 is specifically used for a human adult for optimizing stool weight and frequency as well as preventing/counteracting constipation, thus suggesting a method of using the composition for preventing functional constipation.  In view of the teachings of DE 10008279, it would have been obvious to administer to a human adult at risk of developing functional constipation an effective amount of the composition comprising B. longum BAA-999 in a method suggested by DE 10008279 for preventing functional constipation. Regarding the limitation “anxiety-linked functional GI disorder” recited in Claim 1, DE 10008279 does not specifically teach that the functional constipation is anxiety-linked. However, the functional constipation in the method suggested by DE 10008279 encompasses anxiety-linked functional constipation. Furthermore, the prevention method of DE 10008279 is applied to a healthy population not having the functional constipation. The prevention of anxiety-linked functional constipation is directed to the outcome or function of the step of administering B. longum BAA-999 in the claimed method. The method suggested by DE 10008279 comprises a step that is substantially same as the step of the claimed method. It is presumed that methods having substantially the same steps are capable of performing substantially the same functions. Therefore, the teachings of DE 10008279 meets the requirement of the limitation.
Regarding the limitation “an amount … ATCC BAA-999 effective to at least partially reduce the risk of developing the functional GI disorder” recited in Claim 1, DE10008279 teaches an amount/daily dose that is the same as that defined in the base claim 1 and dependent claim 11, thus meeting the requirement of the claimed limitation.
Regarding the limitation “the composition is selected from … a dietary supplement, a nutraceutical, a drink … a powder” recited in Claim 1, DE10008279 teaches that the composition is a powder, a tablet (reading on “a dietary supplement”), a medicament (reading on “a medical composition”) or in a liquid form ready to drink (reading on “a drink”) (paragraph 0029, claim 9). DE10008279 teaches the composition is used as food or added to food, such as beverages, whey bars/powder, ice cream, milk products (paragraphs 0034-35), which read on “a nutraceutical” recited in the claim 1, according to the definition “a food containing health-giving additives and having medicinal benefit” in the Google dictionary as described above. 
Regarding Claim 8, DE 10008279 teaches that the prebiotic/inulin is broken down enzymatically to oligofructose, and the inulin and/or oligofructose used in the composition has particularly preferably at least four monomer-sugar units and up to 30 monomer-sugar units (reading on “oligosaccharides” in the claim) (paragraph 0015).
Regarding Claim 16, DE 10008279 teaches that the composition comprises carbohydrates and fatty acids, fat  or oil (paragraph 0028) and whey proteins, as indicated above. The food in the composition, such as milk products and ice cream, also comprises carbohydrates, fat and proteins.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 1, 6-9, 11-12, and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over DE 10008279 (2001, machine-translated English version, of record), as applied to Claims 1, 6-9, 11-12, and 15-16, further in view of Abe et al. (International Journal of Food Science & Technology, 44(4):718-724, published in April, 2009, of record).
The teachings of DE 10008279 are described above. 
Regarding Claim 14, DE 10008279 does not teach that the powdered composition has a water activity of less than 0.2.
Abe et al. investigate stability of bifidobacteria including B. longum BB536 (a synonym for B. longum ATCC BAA-999) in powdered formula by testing bifidobacteria powders (in follow-up formula) as well as commercial products that have the same bacterial strains (page 718/title and summary, page 719/left column/2nd paragraph, page 719/Materials and methods).  Abe et al. teach that the stability of bifidobacteria in the commercial products is significantly higher than that in the bifidobacteria powders, possibly due to the difference in their water activities, wherein the bifidobacteria powders (the formula Chil-Mil) has a water activity of 0.25 ±0.025, which is significantly higher than the water activity 0.20 ± 0.02 (0.18 – 0.22) of the commercial products (page 723, left column, 2nd half of the last paragraph). Abe et al. also teach that water activity affects the stability of dried microorganisms and that higher water activity results in lower survival rate of the microorganisms (page 723, left column, lines 1-4 from the bottom). Abe et al. further teach that water content influences bifidobacteria stability in powder form, and that there is a relationship between the moisture level and the stability (page 723, right column, lines 1-4). Abe et al. finally teach that supplementation of bifidobacteria probiotics supports the intestinal health of infants, and that a prerequisite for probiotic products is that a sufficiently large number of viable probiotic bacteria survive in the final product at the time of consumption, so that they can effectively modify the intestinal microbiota (page 718: left column/last 4 lines; and right column/last paragraph).      
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to adjust the water activity of the powdered formula composition to a level at less than 0.2 in the method suggested by DE 10008279 to increase the stability of B. longum BAA-999 and to get more desirable effect for prevention of anxiety-linked functional constipation, as taught by Abe et al.  A person of ordinary skill in the art would have been motivated to do so for the following reasons. First, Abe et al. teach that the stability of bifidobacteria including B. longum BAA-999 in a powdered formula having a water activity of 0.18 – 0.22 is significantly higher than that of a powdered formula with a water activity of 0.225 – 0.275. Furthermore, Abe et al. teach that water activity affects the stability of dried microorganisms in a powdered formula, and that lower water activity results in higher survival rate of the microorganisms. Therefore, one of ordinary skill in the art would have been motivated to keep water activity below a level of 0.2 in the composition of DE 10008279, so that a sufficiently large number of viable probiotic bacteria survive in the final product at the time of consumption, which can effectively modify the intestinal microbial flora and get more desirable effect for prevention of functional constipation.   
One of ordinary skill in the art has a reasonable expectation of success at modifying the composition in the method suggested by DE 10008279, because both composition of DE 10008279 and composition of Abe et al. comprise the probiotic microorganism B. longum BAA-999, and both compositions are food compositions in powdered form. As such, Abe et al. are applicable to the composition of DE 10008279.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

   Claims 1, 6-12, and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over DE 10008279 (2001, machine-translated English version, of record), as applied to Claims 1, 6-9, 11-12, and 15-16, further in view of Alberts et al. (US 2009/0269307, 2009, effective filing date: Oct. 26, 2006, of record).
The teachings of DE 10008279 and Alberts et al. are described above. 
Regarding Claim 10, DE 10008279 does not teach at least 80% of B. longum BAA-999 are non-replicating in the composition. However, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to further include non-replicating B. longum BAA-999 or replace the living B. longum BAA-999 with the non-replicating BAA-999 at an amount of at least 80% in the composition in the method suggested by DE 10008279 for preventing anxiety-linked functional constipation and improving the overall health of the GI tract, because it had been well known in the art that non-replicating probiotic/B. longum BAA-999 is as effective as viable probiotic/B. longum BAA-999 for preventing functional GI disorders/GI infections, as supported by Alberts et al. (paragraphs: 0003/lines 4-8, 0004-0005, 0024, 0015-17, and 0044; Claims 10-13). As such, viable probiotic B. longum BAA-999 and non-replicating B. longum BAA-999 are art-recognized equivalents, and substitution of viable probiotic B. longum BAA-999 for non-replicating B. longum BAA-999 and the results of the substitution would have been predictable.   
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 1, 6-9, 11-13, and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over DE 10008279 (2001, machine-translated English version, of record), as applied to Claims 1, 6-9, 11-12, and 15-16, further in view of Fuchs et al. (US Patent No. 6887850, 2005, of record) and Neu et al. (US 2009/0192226, 2009).  
The teachings of DE 10008279, Fuchs et al., and Neu et al. are described above. 
Regarding Claim 13, DE 10008279 teach that the composition is a food/nutritional composition, which comprises milk whey proteins as a protein source.  DE 10008279 is silent about whether the whey proteins are provided in the form of hydrolyzed whey proteins. However, It would have been obvious to one of ordinary skill in the art to include hydrolyzed whey proteins as the protein source in the food/nutritional composition in the method suggested by DE 10008279 for preventing anxiety-linked functional constipation, because hydrolyzed whey proteins had been commonly used as a protein source of nutritional compositions in the prior art, as supported by Fuchs et al., who teach a nutritional composition comprising hydrolyzed whey proteins as well as probiotics (abstract, column 2/lines 18-23 and 40-43, column 3/lines 31-36, column 4/lines 29-36, column 5/lines 4-7, Example 4); and as supported by Neu et al., who teach a milk-based nutritional composition for adult population, comprising a partial hydrolysate of whey proteins as a protein source as well as prebiotics/prebiotics (paragraphs 0075/lines 1-10, 0086/lines 6-10). Furthermore, hydrolyzed whey proteins have the advantages of being readily absorbed in the intestine, as supported by Fuchs et al. (column 8/lines 12-16).   
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 1, 6-9, 11-12, and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over DE 10008279 (2001, machine-translated English version, of record), as applied to Claims 1, 6-9, 11-12, and 15-16, further in view of Koss et al. (US patent No. 7033629, 2006), Bovetto et al. (Derwent abstract of EP 1961308, 2008) and Bell et al. (Derwent abstract of US Patent No. 5968896, 1998).            .
The teachings of DE 10008279 are described above. 
Regarding Claims 17 and 18, DE 10008279 does not teach that the fat source in the composition is in a range of 5-40 wt.% or 20-40 wt.%, and the carbohydrate source in the composition is in a range of 40-80% wt. However, DE 10008279 teaches that the composition is administered in a form of food, such as ice cream that is high in fat and carbohydrate contents.  It would have been obvious to one of ordinary skill in the art to administer the composition in the form of ice cream to the subject in the method suggested by DE 10008279 for preventing anxiety-linked functional constipation, wherein the fat source in the composition is in a range of 5-40 wt.% or 20-40 wt.%, and the carbohydrate source is in a range of 40-80 wt.%, because these fat and carbohydrate ranges had been well known in the art for ice cream products. In support, Bovetto et al. teach a frozen confectionery, i.e. ice cream, comprising protein, carbohydrate source, and fat source, wherein the carbohydrate is in a range of 35-45 wt.%) and the fat is in a range of 30-40 wt.% (title; page 2: basic-abstract/lines 1-3), which either reads on the claimed fat ranges, or overlaps with the claimed carbohydrate range, thus rendering the claimed carbohydrate range to be obvious. See MPEP 2144.05.  Further in support, Bell et al. teach a nutritional supplement, wherein the nutritional supplement is in the form of an ice cream; and the nutritional supplement preferably comprises carbohydrate in amount 10-15 g, protein in amount 10-25 g, and fat in amount 5-15 g, which can be translated to a range of carbohydrate 35-40 wt.% (25g/65g – 10g/25g) and a range of fat 20-23 wt.% (5g/25g – 15g/65g). These ranges either read on the claimed fat ranges, or touch the low end of the claimed carbohydrate range, thus rendering the claimed carbohydrate range to be obvious.  See MPEP 2144.05. Further in support, Koss et al. teach a nutritional frozen dessert, i.e. ice cream, comprising: proteins, lipid sources, and carbohydrates (abstract, column 1/line 66 – column 2/line 5, Tables 1 and 4, column 7/lines 44-67).  Table 1/column 2 teaches the ice cream has protein 6-9 g, fat 8 g, and carbohydrate 24 g, which gives a fat content in a range 19.5 - 21 wt.% (8g/41g – 8g/38g) and a carbohydrate content in a range 58.5 - 63 wt.% (24g/41g – 24g/38g); and Table 4 teaches the ice cream has protein 6 g, fat 7 g, and carbohydrates 22 g, which gives a fat content 20 wt.% (7g/35g) and a carbohydrate content 62.3 wt.% (22g/35g). These content or ranges read on the claimed carbohydrate range, and either read or largely overlap with the claimed fat ranges. Examiner notes that the fat and carbohydrate contents in the ice cream of DE 10008279 can be readily optimized based on the teachings of the cited prior art and specific needs of subjects. It is also noted that in view of the disclosure of the specification no criticality is associated with the claimed fat and carbohydrate ranges recited in the claims. Thus, in view of the teachings of the cited prior art Claims 17 and 18 would have been obvious to one of ordinary skill in the art.  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Double Patenting
Claims 1, 6-17 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No.10028981 (common inventors) in view of Knol et al. (US No. 2011/0182869, 2011, effective filing date: 7/14/2009, cited in IDS) and Alberts et al. (US 2009/0269307, 2009, effective filing date: Oct. 26, 2006, of record). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1-11 of the ‘981 patent are directed to a method for the treatment of irritable bowel syndrome and anxiety, the method comprising: administering to a patient suffering from the same a composition comprising Bifidobacterium longum ATCC BAA-999, wherein the composition is selected from the group consisting of a dietary supplement, a nutraceutical, a drink, and a medical composition; wherein the composition comprises at least one other type of food grade bacteria; wherein the composition comprises at least one prebiotic; wherein the prebiotic is selected from the group consisting of oligosaccharides, dietary fibers, and mixtures thereof; wherein at least 5% of Bifidobacterium longum ATCC BAA-999 cells are viable in the composition; wherein at least 80% of Bifidobacterium longum ATCC BAA-999 cells are non-replicating in the composition; wherein the composition comprises between 
10.sup.4 and 10.sup.10 cells of Bifidobacterium longum ATCC BAA-999 per g dry 
weight of the composition; wherein the composition comprises between 
10.sup.2 and 10.sup.8 cells of Bifidobacterium longum ATCC BAA-999 per g dry 
weight of the composition; wherein the composition comprises a protein 
source comprising hydrolyzed whey protein; wherein the composition is in powder form 
having a water activity of less than 0.2; and wherein the at least one other type of food 
grade bacteria is selected from the group consisting of lactic acid bacteria, 
propionibacteria and mixtures thereof.
The teachings of Knol et al. and Alberts are described above.
The difference between the instant claims and the claims of the ‘981 patent is: the claims of the ‘981 patent are directed to treating a functional GI disorder (i.e. IBS), while the instant claims are directed to preventing a functional GI disorder (e.g. IBS). However, in view of the teachings of the prior art, it would have been obvious to apply the claimed method of the ‘981 patent for preventing a functional GI disorder, e.g. IBS, in a patient, wherein daily dose of the BAA-999 is 10.sup.4 and 10.sup.10 cells, because it had been well known in the art that a composition containing Bifidobacterium longum ATCC BAA-999 is effective at preventing functional GI disorder such as IBS, as supported by Knol et al. (paragraphs 0002, 0012, 0015-17, 0027-28, and 0045), and a daily dose of 10.sup.4 and 10.sup.10 cells had been well known in the art, as supported by Alberts (paragraph 0047/lines 4-5. Claim 11).
Regarding Claim 16, it is a common practice in the art to provide proteins, fat, and carbohydrates in a probiotic composition, as supported by Knol et al. (paragraph 0031).
Regarding Claim 17, Knol et al. further teach that the nutritional composition 
comprises 0.5 -15% fat based on total of calories, 5 - 50% protein based on total calories, and 15 - 90% carbohydrate based on total calories (paragraph 0037), rendering the limitation recited in the claim to be obvious for the reasons indicated above. 
Regarding Claim 19, it had been well known in the art to include dietary fibers, which is neither inulin nor fructooligosaccharides, in the probiotic composition comprising the BAA-999, as supported by Knol et al. (paragraph 0039). Thus, the claim would have been obvious.
Therefore, in view of the teachings of the prior art, the method of Claims 1, 6-17, and 19 of the instant application is deemed obvious over the method of Claims 1-11 of Patent No. 10028981.

Response to Arguments
Applicant's arguments about the 103 rejections over Knol et al. in the response filed on 08/24/2020 (pages 5-6) have been fully considered but they are not persuasive.
In response to Applicant’s arguments based on the forms of the composition in the 08/24/2020 response (page 5), the nutritional composition of Knol (including the fermented milk product) meets the limitation requirement “a composition selected from a dietary supplement, a nutraceutical, a drink …” recited in the claim 1, for the reasons indicated above in the 103 rejection (see the para spanning pages 6 and 7).  With regard to Alberts, this prior art teaches the edible product is in the form of a drink, as indicated above in the 103 rejection, which further renders the limitation “a drink” to be obvious. With regard to Myatt, this prior art teaches the dry bacterial composition is a powder and reconstituting the powder with a liquid for administration, as indicated above in the 103 rejection, which further renders the limitation “a powder for reconstitution with a liquid” to be obvious. Thus, the teachings of Knol et al. and other cited prior art meet the requirement of the limitation. 
In response to Applicant’s arguments in the paragraph spanning pages 5 and 6 of the 08/24/2020 response, the nutritional composition taught by Knol is not limited to fermented milk products disclosed in paragraphs 0046-0047, and adopting a dry composition does not change the principle of operation of Knol, because a dry bacterial composition effectively delivers the probiotics to the GI system, as evidenced by the prior art  cited above (see pages 11-19). It would have been obvious to use a dry composition in the method of Knol for administering the BAA-999 for preventing functional GI disorders for the reasons indicated above in the 103 rejection.
 Applicant’s arguments about Fuchs in page 6 of the 08/24/2020 response are not persuasive. First, the composition of Knol is not limited to a fermentation milk/yogurt product, as indicated above.  Further, Examiner notes that both healthy adults and adults recovering from illness/surgery require protein nutrition. Hydrolyzed milk or whey proteins are common components in nutritional compositions, and they are a good protein resource for general adult population (regardless they are ill or not), as evidenced by Koss (see abstract, column 7/lines 55-57), Neu, and Fuchs. It would have been obvious to include hydrolyzed whey proteins in the nutritional composition of Knol for providing a protein resource in the method of Knol for all the reasons indicated above. Finally, in response to Applicant’s argument that no teachings in Knol or Fuchs suggest the fermentation milk product is a suitable nutrition supplement for convalescing patients recovering from illness/surgery, it is noted that the fermentation milk product comprises whey proteins and Fuchs expressively teaches whey proteins are a suitable protein source for patients recovering from illness/surgery.  
Overall, the combined teachings of the cited prior art would arrive at the claimed method for preventing functional GI disorder linked with anxiety in a human adult subject, for all the reasons indicated above.    

Applicant's arguments about the 103 rejections over DE10008279 in the 08/24/2020 response (pages 7-8) are not persuasive. The beneficial effects of the BAA-999 probiotic are directed to what the probiotic does to the subject after being administered, not directed to the step of claimed method, i.e. they are directed to what the method does, not to what the method is. The method suggested by DE10008279 has the same step as that of Claim 1; and the BAA-999 composition of DE10008279 is also exactly same as that defined in Claim 1 and it is administered at an amount/daily dose exactly same as those defined in Claim 1 and dependent claim 11.  It is presumed that a method having substantially same steps is capable of performing substantially the same functions, i.e. the BAA-999 probiotic is capable of generating the same beneficial effects over the anxiety-linked GI disorders. Furthermore, DE10008279 in paragraph [0023] teaches that Bifidobacteria are an essential component in the composition and the Bifidobacteria ensure a healthy intestinal flora and inhibit pathogenic bacteria in the GI tract. As evidenced by Knol et al., Puccio (of record) and Xiao et al. (cited in IDS of 11/6/2020), the inhibiting pathogens and promoting a healthy intestinal flora result in the outcome of reducing the risk of developing the functional GI disorder, including preventing constipation and increasing stool frequency. As such, the benefit of reducing the risk of developing constipation by optimizing stool weight and frequency is a symbiotic effect provided by the combination of the components in the probiotic composition of DE10008279. It is improper for Applicant to rule out the contribution of the BAA-999 probiotic to the benefit of the composition for preventing functional constipation. 
 Overall, the combined teachings of DE10008279 and other cited prior art suggest each and every element in the claimed method. The instant claims would have been obvious over the prior art for all the reasons indicated above. 

Applicant’s comments about the double patenting rejection in the 08/24/2020 response (page 8) are acknowledged.  

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/Qing Xu/

Patent Examiner
Art Unit 1653